 

9 West Watkins Mill Road/BioVeris Corporation - Page 1

 

LEASE AGREEMENT

THIS LEASE AGREEMENT is made as of this day of September, 2006, between
ARE-MARYLAND NO. 23, LLC, a Delaware limited liability company (“Landlord”), and
BIOVERIS CORPORATION, a Delaware corporation (“Tenant”).

BASIC LEASE PROVISIONS

Address:

9 West Watkins Mill Road, Gaithersburg, Maryland 20878-4021

 

Premises:

That portion of the Project, containing approximately 16,406 rentable square
feet on the basement level and first (1st) floor of the Building, as determined
by Landlord, as shown on Exhibit A. Gaudreau, Inc., Landlord’s architect, has
measured the area of the Premises pursuant to the 1996 Standard Method of
Measuring Floor Area in Office Buildings as adopted by the Building Owners and
Managers Association (ANSI/BOMA Z65.1-1996) (“BOMA Standards”).

 

Project:

The real property on which the building (the “Building”) in which the Premises
are located, together with all improvements thereon and appurtenances thereto as
described on Exhibit B.

 

Base Rent:

 

Time Period

Monthly Amount

8.1.06 to 1.31.07

$34,179.17

2.1.07 to 1.31.08

$35,204.54

2.1.08 to 1.31.09

$36,257.26

2.1.09 to 1.31.10

$37,350.99

2.1.10 to 1.31.11

$41,015.00

2.1.11 to 1.31.12

$43,516.92

2.1.12 to 1.31.13

$44,815.72

2.1.13 to 7.31.13

$46,155.55

 

Rentable Area of Premises: 16,406 sq. ft.

 

Rentable Area of Project:

92,449 sq. ft.

Tenant’s Share of Operating Expenses: 17.75%

 

Security Deposit: $34,179.17

Target Commencement Date: August 1, 2006

 

Rent Commencement Date: Sixty (60) days after the Commencement Date

 

Rent Adjustment Percentage: 3% (Extension Term only)

 

Base Term:

Beginning on the Commencement Date and ending 84 months from the first day of
the first full month following the Rent Commencement Date

 

Permitted Use:

research and development laboratory, related manufacturing and office and other
related uses otherwise in compliance with the provisions of Section 7 hereof.

 

Address for Rent Payment:

Landlord’s Notice Address:

385 E. Colorado Blvd., Suite 299

385 E. Colorado Blvd., Suite 299

Pasadena, California 91101

Pasadena, California 91101

Attention: Accounts Receivable

Attention: Corporate Secretary

 

Tenant’s Notice Address:

Bioveris Corporation

Attn: Mr. Patrick Christmas, Esq., General Counsel

16020 Industrial Drive

Gaithersburg, Maryland 20877



 

9 West Watkins Mill Road/BioVeris Corporation - Page 2

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

x EXHIBIT A - PREMISES DESCRIPTION

x EXHIBIT B - DESCRIPTION OF PROJECT

x EXHIBIT C – RULES AND REGULATIONS

x EXHIBIT D - TENANT’S PERSONAL PROPERTY

x EXHIBIT E – PERSONAL PROPERTY TO

x EXHIBIT F – WORK LETTER

BE TRANSFERRED TO TENANT

1.             Lease of Premises. Upon and subject to all of the terms and
conditions hereof, Landlord hereby leases the Premises to Tenant and Tenant
hereby leases the Premises from Landlord. The portions of the Project which are
for the non-exclusive use of tenants of the Project (including Tenant) are
collectively referred to herein as the “Common Areas.” The Common Areas include
certain equipment for the non-exclusive use of tenants of the Project (including
Tenant), such as glass washers and autoclaves. Landlord reserves the right to
modify Common Areas, provided that such modifications do not materially
adversely affect Tenant’s use of the Premises for the Permitted Use.

2.             Delivery; Acceptance of Premises; Commencement Date. Landlord
shall use reasonable efforts to make the Premises available to Tenant on or
before the Target Commencement Date and Tenant’s delivery of evidence of the
insurance required hereby (“Delivery” or “Deliver”). Tenant shall have 60 days
after Landlord’s Delivery of the Premises to Tenant reasonably to identify any
material defects related to the major Building Systems (as defined in Section
13) serving the Premises, and Landlord will promptly repair such identified
defects. On or before Landlord’s Delivery of the Premises to Tenant, Landlord
shall perform all necessary work to cause the Building and Common Areas and all
points of ingress/egress to be in compliance with all applicable Legal
Requirements, including ADA (as such phrases are defined in Section 7). If
Landlord fails to timely Deliver the Premises, Landlord shall not be liable to
Tenant for any loss or damage resulting therefrom, and this Lease shall not be
void or voidable except as provided herein. If Landlord does not Deliver the
Premises within 60 days of the Target Commencement Date for any reason other
than Force Majeure Delays, this Lease may be terminated by Tenant by written
notice to Landlord, and if so terminated by Tenant: (a) the Security Deposit, or
any balance thereof (i.e., after deducting therefrom all amounts to which
Landlord is entitled under the provisions of this Lease), shall be returned to
Tenant, and (b) neither Landlord nor Tenant shall have any further rights,
duties or obligations under this Lease, except with respect to provisions which
expressly survive termination of this Lease. As used herein, “Force Majeure
Delays” means delays arising by reason of any Force Majeure (as defined in
Section 34). If Tenant does not elect to void this Lease within 30 days of the
lapse of such 60 day period, such right to void this Lease shall be waived and
this Lease shall remain in full force and effect; provided, however, that if
Landlord Delivers the Premises within such 30 day period and before Tenant
elects to void this Lease, such right to void this Lease shall be waived and
this Lease shall remain in full force and effect.

The “Commencement Date” shall mean the date of this Lease. The “Rent
Commencement Date” shall mean 60 days after the Commencement Date. The “Term” of
this Lease shall be the Base Term, as defined above in the Basic Lease
Provisions, and the Extension Term that Tenant may elect pursuant to Section 39.

Except as set forth in this Lease, if applicable: (i) Tenant shall accept the
Premises in their condition as of the Commencement Date, subject to all
applicable Legal Requirements (as defined in Section 7 hereof); (ii) Landlord
shall have no obligation for any defects in the Premises; and (iii) Tenant’s
taking possession of the Premises shall be conclusive evidence that Tenant
accepts the Premises and that the Premises were in good condition at the time
possession was taken. Any occupancy of the Premises by Tenant before the
Commencement Date shall be subject to all of the terms and conditions of this
Lease.

Tenant agrees and acknowledges that, except as may be expressly set forth in
this Lease, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Premises or the Project, and/or the suitability of the Premises or the
Project for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Premises or the Project are suitable for the Permitted Use.
This Lease constitutes the complete agreement of Landlord and Tenant with
respect to the subject matter hereof and supersedes any and all prior
representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein. Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

Tenant and its contractors shall be allowed non-exclusive access to the Premises
from and after the date of the full execution and delivery of this Lease that is
before the Commencement Date (the “Early Access Period”) for the sole purpose of
performing Tenant’s Work. Installations of Tenant’s fixtures and equipment and
related activity



 

9 West Watkins Mill Road/BioVeris Corporation - Page 3

 

shall not be considered the commencement of use of the Premises by Tenant. Any
installations and other related activity by Tenant or its contractors during the
Early Access Period shall be coordinated with Landlord. During the Early Access
Period, Tenant shall have the right to use (on a non-exclusive basis at times
reasonably designated by Landlord) the loading dock, freight elevator,
electricity, and heating, air conditioning and ventilation systems (“HVAC”). All
terms and conditions of this Lease shall apply during the Early Access Period
except for Tenant’s obligation to pay Base Rent, Operating Expenses, and any
other charges payable by Tenant to Landlord under this Lease.

 

3.

Rent.

(a)           Base Rent. The first month’s Base Rent and the Security Deposit
shall be due and payable on delivery of an executed copy of this Lease to
Landlord. The first month’s Base Rent paid in advance shall be credited toward
the Base Rent payable for the Term’s first full calendar month for which monthly
Base Rent is due and payable. Tenant shall pay to Landlord in advance, without
demand, abatement, deduction or set-off, monthly installments of Base Rent on or
before the first day of each calendar month during the Term hereof after the
Rent Commencement Date, in lawful money of the United States of America, at the
office of Landlord for payment of Rent set forth above, or to such other person
or at such other place as Landlord may from time to time designate in writing.
Payments of Base Rent for any fractional calendar month shall be prorated. The
obligation of Tenant to pay Base Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations. Tenant
shall have no right at any time to abate, reduce, or set-off any Rent (as
defined in Section 5) due hereunder except as otherwise expressly provided in
this Lease.

(b)           Additional Rent. In addition to Base Rent, Tenant agrees to pay to
Landlord as additional rent (“Additional Rent”): (i) Tenant’s Share of
“Operating Expenses” (as defined in Section 5), and (ii) any and all other
amounts Tenant assumes or agrees to pay under the provisions of this Lease,
including, without limitation, any and all other sums that may become due by
reason of any Default of Tenant or failure to comply with the agreements, terms,
covenants and conditions of this Lease to be performed by Tenant, after any
applicable notice and cure period.

4.             Base Rent Adjustments. Base Rent shall be increased on the dates
and in the amounts shown in the table contained under the “Base Rent” heading
set forth in the Basic Lease Provisions. Base Rent, as so adjusted, shall
thereafter be due as provided herein. Base Rent adjustments for any fractional
calendar month shall be prorated.

5.             Operating Expense Payments. Not later than the commencement of
each calendar year, Landlord shall deliver to Tenant a written estimate of
Operating Expenses for each calendar year during the Term (the “Annual
Estimate”), which may be revised by Landlord from time to time during such
calendar year. During each month of the Term, on the same date that Base Rent is
due, Tenant shall pay Landlord an amount equal to 1/12th of Tenant’s Share of
the Annual Estimate. Payments for any fractional calendar month shall be
prorated.

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Project (including, without duplication, Taxes (as defined in
Section 9), all Building and Project related costs in connection with the shell
and core of the Building, site improvements, maintenance, utilities, insurance,
capital repairs and improvements made to accomplish a reduction in the Operating
Expenses or to comply with any changes in applicable Legal Requirements enacted
after the Commencement Date (such capital repairs and improvements to be
amortized over their useful life in accordance with generally acceptable
accounting principles consistently applied (“GAAP”)), and the costs of
Landlord’s third party property manager or, if there is no third party property
manager, administration rent in the amount of 3.0% of the then applicable Base
Rent), excluding only:

(a)           the original construction costs of the Project and renovation
prior to the date of the Lease and costs of correcting defects in such original
construction or renovation;

(b)           capital expenditures except to the extent included within the
definition of Operating Expenses;

(c)           interest, principal payments of Mortgage (as defined in Section
27) debts of Landlord, financing costs and amortization of funds borrowed by
Landlord, whether secured or unsecured and all payments of base rent (but not
taxes or operating expenses) under any ground lease or other underlying lease of
all or any portion of the Project;



 

9 West Watkins Mill Road/BioVeris Corporation - Page 4

 

(d)           depreciation of the Project (except for capital improvements, to
the extent the cost of such capital improvements are includable in Operating
Expenses);

(e)           advertising, legal and space planning expenses and leasing
commissions and other costs and expenses incurred in procuring and leasing space
to tenants for the Project, including any leasing office maintained in the
Project, free rent and construction allowances for tenants and including costs
incurred in connection with the marketing of the Project or any rentable space
therein (including the costs of preparing, completing, fixturing, furnishing,
renovating, or otherwise improving, decorating, or redecorating space in the
common areas of the Project or in a tenant’s premises in connection with the
marketing of the Project or any rentable space therein);

 

(f)

legal and other expenses incurred in the negotiation or enforcement of leases;

(g)           completing, fixturing, improving, renovating, painting,
redecorating or other work, which Landlord pays for or performs for other
tenants within their premises, and costs of correcting defects in such work;

 

(h)

costs of utilities outside normal business hours sold to tenants of the Project;

(i)            costs to be reimbursed by other tenants of the Project or Taxes
to be paid directly by Tenant or other tenants of the Project, whether or not
actually paid;

(j)            salaries, wages, benefits and other compensation paid to officers
and employees of Landlord who are not assigned in whole or in part to the
operation, management, maintenance or repair of the Project;

(k)           general organizational, administrative and overhead costs relating
to maintaining Landlord’s existence, either as a corporation, partnership, or
other entity, including general corporate, legal and accounting expenses;

(l)            costs (including attorneys’ fees and costs of settlement,
judgments and payments in lieu thereof) incurred in connection with disputes
with tenants, other occupants, or prospective tenants, and costs and expenses,
including legal fees, incurred in connection with negotiations or disputes with
employees, consultants, management agents, leasing agents, purchasers or
mortgagees of the Building;

(m)          costs incurred by Landlord due to the violation by Landlord, its
employees, agents or contractors or any tenant of the terms and conditions of
any lease of space in the Project or any Legal Requirement (as defined in
Section 7);

(n)           penalties, fines or interest incurred as a result of Landlord’s
inability or failure to make payment of Taxes and/or to file any tax or
informational returns when due, or from Landlord’s failure to make any payment
of Taxes required to be made by Landlord hereunder before delinquency;

(o)           overhead and profit increment paid to Landlord or to subsidiaries
or affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(p)           costs of Landlord’s charitable or political contributions, or of
fine art maintained at the Project;

(q)           costs in connection with services (including electricity), items
or other benefits of a type which are not standard for the Project and which are
not available to Tenant without specific charges therefor, but which are
provided to another tenant or occupant of the Project, whether or not such other
tenant or occupant is specifically charged therefor by Landlord;

(r)            costs incurred in the sale, financing, or refinancing of the
Project or costs incurred in connection with a change in the ownership of the
Project (but Tenant shall nonetheless remain responsible for Tenant’s Share of
any increases in Taxes resulting from, or attributable to, any such actions);

(s)           net income taxes of Landlord or the owner of any interest in the
Project, franchise, capital stock, gift, estate or inheritance taxes or any
federal, state or local documentary taxes imposed against the Project or any
portion thereof or interest therein;

(t)            the costs incurred by other tenants of the Building for utilities
to the extent such costs are due to excessive consumption of utilities by such
tenants as determined by Landlord in its sole but reasonable judgment;



 

9 West Watkins Mill Road/BioVeris Corporation - Page 5

 

(u)           costs to repair, restore, or replace any item in the Building, to
the extent Landlord is actually reimbursed therefor by proceeds from insurance,
warranties, or condemnation;

(v)           profit paid to subsidiaries or affiliates of Landlord for services
or materials provided to the Building to the extent that the cost of those items
would not have been paid had the services and materials been provided by
unaffiliated parties on a competitive basis or at market rates,

(w)          any cost incurred by Landlord after the Commencement Date in
connection with performing compliance actions on the Common Areas if required
under the ADA; and

(x)           any other costs or expenses for which Landlord actually receives
reimbursement from any source, including without limitation, insurance,
condemnation awards, warranties or tenants;

(y)           costs incurred in connection with environmental clean up, response
action, or remediation on, in or under or about the Project, to the extent such
costs relate to matters existing before the Commencement Date;

(z)           third party management fees in excess of 3.0% of then applicable
Base Rent or, if there is not third party property manager, any management fee
or administrative rent of any kind except as expressly provided for in this
Lease;

 

(aa)

reserves for future repairs and replacements; and

(bb)         any expenses otherwise includable within Operating Expenses to the
extent actually reimbursed by persons other than tenants of the Project under
leases for space in the Project.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. Operating Expenses for the calendar years in which Tenant’s obligation
to share therein begins and ends shall be prorated. If, during such 90 day
period, Tenant reasonably and in good faith questions or contests the accuracy
of Landlord’s statement of Tenant’s Share of Operating Expenses, Landlord will
provide Tenant with access to Landlord’s books and records relating to the
operation of the Project and such information as Landlord reasonably determines
to be responsive to Tenant’s questions (the “Expense Information”). If after
Tenant’s review of such Expense Information, Landlord and Tenant cannot agree
upon the amount of Tenant’s Share of Operating Expenses, then Tenant shall have
the right to have an independent public accounting firm selected by Tenant from
among the 5 largest in the United States, working pursuant to a fee arrangement
other than a contingent fee (at Tenant’s sole cost and expense) and approved by
Landlord (which approval shall not be unreasonably withheld or delayed), audit
and/or review the Expense Information for the year in question (the “Independent
Review”). The results of any such Independent Review shall be binding on
Landlord and Tenant. If the Independent Review shows that the payments actually
made by Tenant with respect to Operating Expenses for the calendar year in
question exceeded Tenant’s Share of Operating Expenses for such calendar year,
Landlord shall at Landlord’s option either (i) credit the excess amount to the
next succeeding installments of estimated Operating Expenses or (ii) pay the
excess to Tenant within 30 days after delivery of such statement, except that
after the expiration or earlier termination of this Lease or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord. If the Independent Review
shows that Tenant’s payments with respect to Operating Expenses for such
calendar year were less than Tenant’s Share of Operating Expenses for the
calendar year, Tenant shall pay the deficiency to Landlord within 30 days after
delivery of such statement. If the Independent Review shows that Tenant has
overpaid with respect to Operating Expenses by more than 5% then Landlord shall
reimburse Tenant for all costs incurred by Tenant for the Independent Review.



 

9 West Watkins Mill Road/BioVeris Corporation - Page 6

 

“Tenant’s Share” shall be the percentage set forth in the Basic Lease Provisions
as Tenant’s Share as reasonably adjusted by Landlord for changes in the physical
size of the Premises or the Project occurring thereafter. Any measurement
performed by Landlord shall be performed in accordance with the BOMA Standards.
Landlord may equitably increase Tenant’s Share for any item of expense or cost
reimbursable by Tenant that relates to a repair, replacement, or service (e.g.,
liquid nitrogen system, reverse osmosis system, and other services or items that
are unique to laboratory space) that benefits only the Premises or only a
portion of the Project that includes the Premises or that varies with occupancy
or use. Base Rent, Tenant’s Share of Operating Expenses and all other amounts
payable by Tenant to Landlord hereunder are collectively referred to herein as
“Rent.”

6.             Security Deposit. As long as BioVeris Corporation remains the
Tenant under this Lease, it shall not be required to deliver the security
deposit (“Security Deposit”) to Landlord. If and when BioVeris Corporation
assigns all of its right, title, and interest in this Lease to Wellstat
Therapeutics, Inc. or Wellstat Biologics, Inc., all in accordance with the terms
and conditions of this Lease, such assignee Tenant shall deposit with Landlord,
effective as of date of the assignment of this Lease to Tenant, the Security
Deposit in the amount set forth in the Basic Lease Provisions for the
performance of all of Tenant’s obligations hereunder in the amount set forth in
the Basic Lease Provisions, which Security Deposit shall be in the form of an
unconditional and irrevocable letter of credit (the “Letter of Credit”): (i) in
form and substance reasonably satisfactory to Landlord, (ii) naming Landlord as
beneficiary, (iii) expressly allowing Landlord to draw upon it at any time from
time to time by delivering to the issuer notice that Landlord is entitled to
draw thereunder, (iv) issued by an FDIC-insured financial institution reasonably
satisfactory to Landlord, and (v) redeemable by presentation of a sight draft in
the State of Maryland. If Tenant does not provide Landlord with a substitute
Letter of Credit complying with all of the requirements hereof at least 10 days
before the stated expiration date of any then current Letter of Credit, Landlord
shall have the right to draw the full amount of the current Letter of Credit and
hold the funds drawn in cash without obligation for interest thereon as the
Security Deposit. The Security Deposit shall be held by Landlord as security for
the performance of Tenant’s obligations under this Lease. The Security Deposit
is not an advance rental deposit or a measure of Landlord’s damages in case of
Tenant’s Default. Upon each occurrence of a Default (as defined in Section 20),
Landlord may use all or any part of the Security Deposit to pay delinquent
payments due under this Lease, and the cost of any damage, injury, expense or
liability caused by such Default, without prejudice to any other remedy provided
herein or provided by law. Upon any such use of all or any portion of the
Security Deposit, Tenant shall pay Landlord on demand the amount that will
restore the Security Deposit to the amount set forth in the Basic Lease
Provisions. Tenant hereby waives the provisions of any law, now or hereafter in
force, which provide that Landlord may claim from a security deposit only those
sums reasonably necessary to remedy Defaults in the payment of Rent, to repair
damage caused by Tenant or to clean the Premises, it being agreed that Landlord
may, in addition, claim those sums reasonably necessary to compensate Landlord
for any other loss or damage, foreseeable or unforeseeable, caused by the act or
omission of Tenant or any officer, employee, agent or invitee of Tenant. Upon
bankruptcy or other debtor-creditor proceedings against Tenant, the Security
Deposit shall be deemed to be applied first to the payment of Rent and other
charges due Landlord for periods prior to the filing of such proceedings. Upon
any such use of all or any portion of the Security Deposit, Tenant shall, within
5 days after demand from Landlord, restore the Security Deposit to its original
amount. If Tenant shall fully perform every provision of this Lease to be
performed by Tenant, the Security Deposit, or any balance thereof (i.e., after
deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) within 60 days
after the expiration or earlier termination of this Lease.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming in writing Landlord’s obligations under this Lease, including
its obligations under this Section 6, or (b) return to Tenant any Security
Deposit then held by Landlord and remaining after the deductions permitted
herein. Upon such transfer to such transferee or the return of the Security
Deposit to Tenant, Landlord shall have no further obligation with respect to the
Security Deposit, and Tenant’s right to the return of the Security Deposit shall
apply solely against Landlord’s transferee. The Security Deposit is not an
advance rental deposit or a measure of Landlord’s damages in case of Tenant’s
default. Landlord’s obligation respecting the Security Deposit is that of a
debtor, not a trustee, and no interest shall accrue thereon.

7.             Use. The Premises shall be used solely for the Permitted Use set
forth in the Basic Lease Provisions, and in compliance with all laws, orders,
judgments, ordinances, regulations, codes, directives, permits, licenses,
covenants and restrictions now or hereafter applicable to the Premises, and to
the use and occupancy thereof, including, without limitation, the Americans With
Disabilities Act, 42 U.S.C. § 12101, et seq. (together with



 

9 West Watkins Mill Road/BioVeris Corporation - Page 7

 

the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”). Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement, provided that Tenant
shall have the right at its sole cost and expense to contest any such
declaration, and such non-compliance shall not be deemed a breach of this Lease
during such contest provided such contest shall be diligently prosecuted with
continuity and provided that (a) such noncompliance shall not (i) constitute a
crime or an offense punishable by imprisonment of Landlord, (ii) will not
endanger the Premises, (iii) will not subject Landlord to any civil or criminal
fine or other financial penalty or forfeiture, and (iv) will not increase the
insurance premiums for the Project, (b) Tenant furnishes to Landlord security,
reasonably satisfactory to Landlord, against any loss or injury by reason of any
such contest, and (c) Tenant keeps Landlord apprised from time to time on the
status of such contest. Landlord will not be required to join any proceedings
pursuant to this Section unless the provision of any applicable Legal
Requirement at the time in effect requires that the proceedings be brought by or
in the name of Landlord, or both. In that event Landlord shall join the
proceedings or permit them to be brought in its name if Tenant pays all related
expenses. Tenant will not use or permit the Premises to be used for any purpose
or in any manner that would void Tenant’s or Landlord’s insurance, increase the
insurance risk, or cause the disallowance of any sprinkler or other credits.
Tenant shall not permit any part of the Premises to be used as a “place of
public accommodation”, as defined in the ADA or any similar legal requirement.
Tenant shall reimburse Landlord within 30 days upon written demand for any
additional premium charged for any such insurance policy by reason of Tenant’s
failure to comply with the provisions of this Section or otherwise caused by
Tenant’s use and/or occupancy of the Premises, provided such additional premium
costs are substantiated by a reasonably detailed letter from Landlord’s
insurance carrier or the applicable Insurance Rating Bureau. Tenant will use the
Premises in a careful, safe and proper manner and will not commit or permit
waste, overload the floor or structure of the Premises, subject the Premises to
use that would damage the Premises or obstruct or interfere with the rights of
Landlord or other tenants or occupants of the Project, including conducting or
giving notice of any auction, liquidation, or going out of business sale on the
Premises, or using or allowing the Premises to be used for any unlawful purpose.
Tenant shall cause any equipment or machinery to be installed in the Premises so
as to reasonably prevent sounds or vibrations from the Premises from extending
into Common Areas, or other space in the Project. Tenant shall not place any
machinery or equipment weighing 500 pounds or more in or upon the Premises or
transport or move such items through the Common Areas of the Project or in the
Project elevators without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, delayed, or conditioned. Tenant shall not,
without the prior written consent of Landlord, use the Premises in any manner
which will require ventilation, air exchange, heating, gas, steam, electricity
or water beyond the existing capacity of the Project as proportionately
allocated to the Premises based upon Tenant’s Share as usually furnished for the
Permitted Use.

Subject to the provisions of Section 5(b), Landlord shall, as an Operating
Expense (to the extent such Legal Requirement is generally applicable to similar
buildings in the area in which the Project is located) or at Tenant’s expenses
(to the extent such Legal Requirement is applicable solely by reason of
Tenant’s, as compared to other tenants of the Project, particular use of the
Premises) make any alterations or modifications to the Common Areas or the
exterior of the Building that are required by Legal Requirements, including the
ADA. Tenant, at its sole expense, shall make any alterations or modifications to
the interior of the Premises that are required by Legal Requirements (including,
without limitation, compliance of the Premises with the ADA). Notwithstanding
any other provision herein to the contrary, Tenant shall be responsible for any
and all demands, claims, liabilities, losses, costs, expenses, actions, causes
of action, damages or judgments, and all reasonable expenses incurred in
investigating or resisting the same (including, without limitation, reasonable
attorneys’ fees, charges and disbursements and costs of suit) (collectively,
“Claims”) arising out of or in connection with the failure of Tenant to cause
the Premises or Tenant’s use of the Premises to comply with the Legal
Requirements, and Tenant shall indemnify, defend, hold and save Landlord
harmless from and against any and all Claims arising out of or in connection
with any failure of the Premises or Tenant’s use of the Premises to comply with
any Legal Requirement.

8.             Holding Over. If, with Landlord’s express written consent, Tenant
retains possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion,



 

9 West Watkins Mill Road/BioVeris Corporation - Page 8

 

in such written consent, and (iv) all other payments shall continue under the
terms of this Lease. If Tenant remains in possession of the Premises after the
expiration or earlier termination of the Term without the express written
consent of Landlord, (A) Tenant shall become a tenant at sufferance upon the
terms of this Lease except that the monthly Base Rent shall be equal to 150% of
the monthly Base Rent in effect during the last 30 days of the Term, and (B)
from and after the date that is 30 days after the end of the Term, Tenant shall
be responsible for all direct damages suffered by Landlord resulting from or
occasioned by Tenant’s holding over. No holding over by Tenant, whether with or
without consent of Landlord, shall operate to extend this Lease except as
otherwise expressly provided, and this Section 8 shall not be construed as
consent for Tenant to retain possession of the Premises. Acceptance by Landlord
of Rent after the expiration of the Term or earlier termination of this Lease
shall not result in a renewal or reinstatement of this Lease.

9.             Taxes. Landlord shall pay, as part of Operating Expenses, all
taxes, levies, assessments and governmental charges of any kind (collectively
referred to as “Taxes”) imposed by any federal, state, regional, municipal,
local or other governmental authority or agency, including, without limitation,
quasi-public agencies (collectively, “Governmental Authority”) during the Term,
including, without limitation, all Taxes: (i) imposed on or measured by or
based, in whole or in part, on rent payable to Landlord under this Lease and/or
from the rental by Landlord of the Project or any portion thereof, or (ii) based
on the square footage, assessed value or other measure or evaluation of any kind
of the Premises or the Project, or (iii) assessed or imposed by or on the
operation or maintenance of any portion of the Premises or the Project,
including parking, or (iv) assessed or imposed by, or at the direction of, or
resulting from statutes or regulations, or interpretations thereof, promulgated
by, any Governmental Authority, or (v) imposed as a license or other fee on
Landlord’s business of leasing space in the Project. Landlord may contest by
appropriate legal proceedings the amount, validity, or application of any Taxes
or liens securing Taxes. Taxes shall not include any net income taxes imposed on
Landlord unless such net income taxes are in substitution for any Taxes payable
hereunder. If any such Tax is levied or assessed directly against Tenant, then
Tenant shall be responsible for and shall pay the same at such times and in such
manner as the taxing authority shall require. Tenant shall pay, prior to
delinquency, any and all Taxes levied or assessed against any personal property
or trade fixtures placed by Tenant in the Premises, whether levied or assessed
against Landlord or Tenant. If any Taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property, or if the assessed
valuation of the Project is increased by a value attributable to improvements in
or alterations to the Premises, whether owned by Landlord or Tenant and whether
or not affixed to the real property so as to become a part thereof, higher than
the base valuation on which Landlord from time-to-time allocates Taxes to all
tenants in the Project, Landlord shall have the right, but not the obligation,
to pay such Taxes. Landlord’s determination of any excess assessed valuation
shall be binding and conclusive, absent manifest error. The amount of any such
payment by Landlord shall constitute Additional Rent due from Tenant to Landlord
immediately upon demand.

10.           Parking. Subject to all matters of record, Force Majeure, a Taking
(as defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall have the right, in common with other tenants of the
Project, to park in those areas designated for non-reserved parking at the rate
of 1 space per 1,000 rentable square feet leased hereunder, subject in each case
to Landlord’s rules and regulations. If the rentable area of the Premises is not
exactly divisible by 1,000, the area of the Premises shall be rounded to the
next highest number that is divisible by 1,000 and the calculation of the number
of parking spaces shall be made on the basis of such higher number. Landlord may
allocate parking spaces among Tenant and other tenants in the Project pro rata
as described above if Landlord determines that such parking facilities are
becoming crowded. Landlord shall not be responsible for enforcing Tenant’s
parking rights against any third parties, including other tenants of the
Project.

 

11.

Utilities, Services.

(a)           Landlord shall provide, consistent with the standards of
comparable first class mixed use (office/laboratory) buildings located in the
Gaithersburg, Maryland area (“Comparable Buildings”) and subject to the terms of
this Section 11, water, electricity, heat, light, power, telephone, sewer, and
other utilities (including gas and fire sprinklers to the extent the Project is
plumbed for such services), and refuse and trash collection (collectively,
“Utilities”). Landlord shall pay, as Operating Expenses or subject to Tenant’s
reimbursement obligation, for all Utilities used on the Premises, all
maintenance charges for Utilities, and any storm sewer charges or other similar
charges for Utilities imposed by any Governmental Authority or Utility provider,
and any taxes, penalties, surcharges or similar charges thereon. Landlord may
cause, at Tenant’s expense, any Utilities to be separately metered or charged
directly to Tenant by the provider, and Landlord shall not assess or impose any



 

9 West Watkins Mill Road/BioVeris Corporation - Page 9

 

surcharge on any such Utilities. Tenant shall pay directly to the Utility
provider, prior to delinquency, any separately metered Utilities and services
which may be furnished to Tenant or the Premises during the Term. Tenant shall
pay, as part of Operating Expenses, its share of all charges for jointly metered
Utilities based upon consumption, as reasonably determined by Landlord. No
interruption or failure of Utilities, from any cause whatsoever other than
Landlord’s willful misconduct, shall result in eviction or constructive eviction
of Tenant, termination of this Lease or, except as provided in this Section 11,
the abatement of Rent. Tenant agrees to limit use of water and sewer with
respect to Common Areas to normal restroom use. If any interruption of the
Utilities shall continue for more than 5 consecutive business days, or 30
business days (whether consecutive or not) out of 45 consecutive business days,
and shall render any material portion of the Premises unusable for the purpose
of conducting Tenant’s business as permitted under this Lease, then to the
extent (and only to the extent) that Landlord receives insurance proceeds from
its carrier in respect of such interruption, all Base Rent payable hereunder
with respect to the affected portion of the Premises shall be abated to such
extent as follows: (i) in the case of an interruption of 5 consecutive business
days, Base Rent shall abate for such portion of the Premises for the period
beginning on the 6th consecutive business day of such failure, and shall
continue until substantial use of the affected portion of the Premises is
restored to Tenant; and (ii) in the case of an interruption of 30 business days
out of 45 consecutive business days, Base Rent shall abate, during that calendar
year, immediately for any additional business day after the 30th business day of
interruption and shall continue until substantial use of the affected portion of
the Premises is restored to Tenant.

(b)           Landlord and Tenant acknowledge that an emergency power generator
(the “Generator”) is located at the Building, which Generator supports the HVAC,
the water pumps, and the fire detection, life and safety systems of the
Building. Landlord shall contract with a third party contractor to maintain the
Generator according to the manufacturer’s standard maintenance guidelines.
Landlord shall oversee the operation and maintenance of the Generator, but
Landlord shall not be responsible to Tenant for damages arising out of any
failure of the Generator to operate properly. Landlord may permit any tenant of
the Building to draw electrical power from the Generator, provided that no
tenant draws more electrical power from the Generator than the amount set forth
in the following table (in addition to that power used to support Building
Systems):

 

Basement level

2 watts/rentable square foot

First Floor

1.2 watts/rentable square foot

Second Floor

1.8 watts/rentable square foot

 

Tenant shall have the right to draw electrical power from the Generator in
accordance with the foregoing table, but not in excess of such amount. Landlord
shall not be liable to Tenant for damages arising from the failure of the
Generator to operate properly, or arising from any tenant in the Building
drawing from the Generator more electrical power than such tenant is entitled to
use. During any period of replacement, repair, or maintenance of the Generator
or when the Generator is not operational, including any delays due to the
inability to obtain parts or replacement equipment, Landlord shall have no
obligation to provide Tenant with an alternative back-up generator or generators
or alternative sources of back-up power. Landlord shall be responsible for
requiring that each tenant lease at the Building limit the right of the tenant
under any such lease to draw electrical power from the Generator to the amounts
set forth in the foregoing table. Landlord shall install and monitor systems to
verify that no tenant of the Building draws from the Generator more electrical
power than permitted according to the foregoing table. Landlord shall provide
Tenant with reasonable access to such systems at all times so that Tenant may
verify such compliance by other tenants of the Building. If Landlord has actual
knowledge of any tenant’s failure to comply with the limitations on use of power
from the Generator as set forth in the foregoing table, Landlord shall make a
commercially reasonable effort to cause such tenant to comply.

 

12.           Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other then by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
materially and adversely affects the structure or Building Systems, but which
shall otherwise not be unreasonably withheld or delayed. Tenant may construct
nonstructural Alterations in the Premises without Landlord’s prior approval if
the aggregate cost of all such work in any 12 month period does not exceed
$50,000 (a



 

9 West Watkins Mill Road/BioVeris Corporation - Page 10

 

“Notice-Only Alteration”), provided Tenant notifies Landlord in writing of such
intended Notice-Only Alteration, and such notice shall be accompanied by plans,
specifications, work contracts, and such other information concerning the nature
and cost of the Notice-Only Alteration as may be reasonably requested by
Landlord, which notice and accompanying materials shall be delivered to Landlord
not less than 15 business days in advance of any proposed construction. If
Landlord approves any Alterations, Landlord may impose such conditions on Tenant
in connection with the commencement, performance and completion of such
Alterations as Landlord may deem appropriate in Landlord’s reasonable
discretion. Any request for approval shall be in writing, delivered not less
than 15 business days in advance of any proposed construction, and accompanied
by plans, specifications, bid proposals, work contracts and such other
information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials. Landlord’s right to
review plans and specifications and to monitor construction shall be solely for
its own benefit, and Landlord shall have no duty to ensure that such plans and
specifications or construction comply with applicable Legal Requirements. Tenant
shall cause, at its sole cost and expense, all Alterations to comply with
insurance requirements and with Legal Requirements and shall implement at its
sole cost and expense any alteration or modification required by Legal
Requirements as a result of any Alterations. Tenant shall pay to Landlord, as
Additional Rent, within 30 days after receipt of a reasonably detailed invoice
specifying any reasonable out of pocket costs incurred by Landlord in connection
with any Alteration. Before Tenant begins any Alteration, Landlord may post on
and about the Premises notices of non-responsibility pursuant to applicable law.
Tenant shall reimburse Landlord for, and indemnify and hold Landlord harmless
from, any expense incurred by Landlord by reason of faulty work done by Tenant
or its contractors, delays caused by such work, or inadequate cleanup.

Tenant shall provide (and cause each contractor or subcontractor to provide)
certificates of insurance for workers’ compensation and other coverage in
amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction. Upon completion of any Alterations, Tenant shall deliver to
Landlord: (i) sworn statements setting forth the names of all contractors and
subcontractors who did the work and final lien waivers from all such contractors
and subcontractors; and (ii) “as built” plans for any such Alteration.

(a)           Subject to Section 12(b), (i) all fixtures and personal property
of any kind paid for with the TI Allowance, (ii) all Alterations and real
property fixtures, and (iii) all built-in machinery and equipment, built-in
casework and cabinets and other similar additions and improvements which are
built into the Premises so as to become an integral part of the Premises such
that they cannot be removed without causing material damage to the Premises
(e.g., fume hoods which penetrate the roof or plenum area, built-in plumbing,
electrical and mechanical equipment and systems) (the items referenced in
clauses (i), (ii), and (iii) hereinafter collectively referred to as “Permanent
Installations”), shall be and shall remain the property of Landlord during the
Term and following the expiration or earlier termination of the Term, shall not
be removed by Tenant at any time during the Term, and shall remain upon and be
surrendered with the Premises as a part thereof in accordance with Section 28
following the expiration or earlier termination of this Lease; provided,
however, that with respect to any proposed Permanent Installation, Landlord
shall, at the time its approval of any such Permanent Installation is requested,
notify Tenant if it has elected to cause Tenant to remove such Permanent
Installation upon the expiration or earlier termination of this Lease. If
Landlord so elects, Tenant shall remove such Permanent Installation upon the
expiration or earlier termination of this Lease and restore any damage caused by
or occasioned as a result of such removal, including, when removing any of
Tenant’s Property which was plumbed, wired or otherwise connected to any of the
Building Systems, capping off all such connections behind the walls of the
Premises and repairing any holes. During any such restoration period, Tenant
shall pay Rent to Landlord as provided herein as if said space were otherwise
occupied by Tenant.

(b)           Notwithstanding anything to the contrary in this Lease, Tenant
shall have the right to remove during the Term or at the end of the Term, any
item of Tenant’s Property. For purposes of this Lease, “Tenant’s Property” means
collectively (i) the items, if any, listed on Exhibit E attached hereto, (ii)
any items agreed by Landlord in writing to be included on Exhibit E in the
future, and (iii) all fixtures and personal property of any kind owned by Tenant
and not paid for out of the TI Allowance (as defined in the Work Letter) that
are not otherwise Permanent Installations. Tenant shall repair any damage
resulting from the removal of Tenant’s Property (including capping or
terminating utility hook-ups behind walls). Examples of Tenant’s Property
include any of the following to the extent removal of the same would not cause
material damage to the Premises: built-in cold rooms, built-in warm rooms,
walk-in cold rooms, walk-in warm rooms, deionized water systems, glass washing
equipment, autoclaves, chillers, electrical and mechanical equipment and
systems, power generators and transfer switches,



 

9 West Watkins Mill Road/BioVeris Corporation - Page 11

 

backdraft tables, modular chillers, modular walk-in freezers, modular
refrigerators, modular casework, countertops for modular casework,
emergency/uninterrupted power generators/systems (including related electrical
panels and transfer switches), wireless LAN, modular furniture and equipment,
security systems not built into the Premises, and self-contained air
conditioning units and fire suppression units not built into the Premises.

 

During the Term, Tenant shall have the right to use the office furniture (except
office chairs) located in the technician’s office within the Premises and all
surgical lighting systems in the storage room on the first floor of the Premises
(collectively, the “Landlord Personal Property”). Tenant shall be responsible
for any cleaning, decommissioning, and recertification of the Landlord Personal
Property at Tenant’s sole cost and expense. At the expiration or earlier
termination of the Term, Tenant shall return the Landlord Personal Property to
Landlord in good working order and condition, ordinary wear and tear excepted.
Landlord shall have no obligation for any defects in the Landlord Personal
Property, and Tenant’s taking possession of the Landlord Personal Property shall
be conclusive evidence that Tenant accepts the Landlord Personal Property and
that the Landlord Personal Property was in good condition at the time possession
was taken. Neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the Landlord
Personal Property, and/or the suitability of the Landlord Personal Property for
the conduct of Tenant’s business, and Tenant waives any implied warranty that
the Landlord Personal Property is suitable for the Permitted Use.

 

On or about the Commencement Date, Landlord shall cause Gene Logic, Inc., a
Delaware corporation and the current tenant of the Premises, to convey directly
to Tenant the personal property identified on Exhibit E attached hereto in its
then “as is, with all faults” condition by means of a bill of sale (“Transferred
Personal Property”). Tenant agrees and acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty with respect to
the condition of the Transferred Personal Property, and/or the suitability of
the Transferred Personal Property for the conduct of Tenant’s business, and
Tenant waives any implied warranty that the Transferred Personal Property is
suitable for the Permitted Use. WITHOUT LIMITING THE FOREGOING, LANDLORD MAKES
NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE
TRANSFERRED PERSONAL PROPERTY, EITHER AS TO ITS MERCHANTABILITY, FITNESS FOR
USE, DESIGN, OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO
COMPLIANCE WITH LEGAL REQUIREMENTS, AS TO QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, LATENT OR PATENT.

 

13.         Landlord’s Repairs. Landlord, as an Operating Expense, shall
maintain in accordance with the standards of Comparable Buildings, all of the
structural, exterior, parking and other Common Areas of the Project, including
HVAC, plumbing, fire sprinklers, elevators and all other building systems
serving the Premises and other portions of the Project (“Building Systems”), in
good repair, reasonable wear and tear and uninsured losses and damages caused by
Tenant, or by any of Tenant’s agents, servants, employees, invitees and
contractors (collectively, “Tenant Parties”) excluded. Losses and damages caused
by Tenant or any Tenant Party shall be repaired by Landlord, to the extent not
covered by insurance, at Tenant’s sole cost and expense. Landlord reserves the
right to stop Building Systems services when necessary (i) by reason of accident
or emergency, or (ii) upon not less than 48 hours prior written notice, for
planned repairs, alterations or improvements, which are, in the judgment of
Landlord, desirable or necessary to be made, until said repairs, alterations or
improvements shall have been completed. Landlord shall have no responsibility or
liability for failure to supply Building Systems services during any such period
of interruption; provided, however, that Landlord shall, except in case of
emergency, make a commercially reasonable effort to give Tenant 24 hours advance
notice of any planned stoppage of Building Systems services for routine
maintenance, repairs, alterations or improvements. Landlord shall use
commercially reasonable efforts to restore the interrupted service during any
such period of interruption to the extent the restoration is within the
reasonable control of Landlord. Tenant shall promptly give Landlord written
notice of any repair required by Landlord pursuant to this Section, after which
Landlord shall have a reasonable opportunity to effect such repair. Landlord
shall not be liable for any failure to make any repairs or to perform any
maintenance unless such failure shall persist for an unreasonable time after
Tenant’s written notice of the need for such repairs or maintenance. Tenant
waives its rights under any state or local law to terminate this Lease or to
make such repairs at Landlord’s expense and agrees that the parties’ respective
rights with respect to such matters shall be solely as set forth herein. Repairs
required as the result of fire, earthquake, flood, vandalism, war, or similar
cause of damage or destruction shall be controlled by Section 18.



 

9 West Watkins Mill Road/BioVeris Corporation - Page 12

 

14. Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls, reasonable
wear and tear and damage by insured casualty excepted. Such repair and
replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term. Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure. If Tenant fails to commence cure of such failure within 15 days
of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 30 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Sections 17 and 18, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises. Tenant shall be responsible for air balancing the
HVAC system serving the Premises.

 

15. Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 days after Tenant receives notice of the filing thereof, at
Tenant’s sole cost and shall otherwise keep the Premises and the Project free
from any liens arising out of work performed, materials furnished or obligations
incurred by Tenant. Should Tenant fail to discharge any lien described herein,
Landlord shall have the right, but not the obligation, to pay such claim or post
a bond or otherwise provide security to eliminate the lien as a claim against
title to the Project and the cost thereof shall be immediately due from Tenant
as Additional Rent. If Tenant shall lease or finance the acquisition of office
equipment, furnishings, or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant warrants that
any Uniform Commercial Code Financing Statement filed as a matter of public
record by any lessor or creditor of Tenant will upon its face or by exhibit
thereto indicate that such Financing Statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Project be furnished on the statement without qualifying language
as to applicability of the lien only to removable personal property, located in
an identified suite held by Tenant.

 

16.           Indemnification. Tenant hereby indemnifies and agrees to defend,
save and hold Landlord harmless from and against any and all Claims for injury
or death to persons or damage to property occurring within or about the
Premises, arising directly or indirectly out of use or occupancy of the Premises
or a breach or Default by Tenant in the performance of any of its obligations
hereunder, unless caused solely by the willful misconduct or gross negligence of
Landlord. Landlord shall not be liable to Tenant for, and Tenant assumes all
risk of damage to, personal property (including, without limitation, loss of
records kept within the Premises). Tenant further waives any and all Claims for
injury to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records). Landlord shall not be liable for any damages arising from any act,
omission or neglect of any tenant in the Project or of any other third party.

 

17.           Insurance. Landlord shall maintain all risk property and, if
applicable, sprinkler damage insurance covering the full replacement cost of the
Project or such lesser coverage amount as Landlord may elect provided such
coverage amount is not less than 90% of such full replacement cost. Landlord
shall further procure and maintain commercial general liability insurance with a
single loss limit of not less than $2,000,000 for bodily injury and property
damage with respect to the Project, errors and omissions insurance and, to the
extent commercially reasonable to do so, pollution legal liability insurance.
Landlord may, but is not obligated to, maintain such other insurance and
additional coverages as it may deem necessary, including, but not limited to,
flood, environmental hazard and earthquake, loss or failure of building
equipment, rental loss during the period of repair or rebuilding, workers’
compensation insurance and fidelity bonds for employees employed to perform
services and insurance for any improvements installed by Tenant or which are in
addition to the standard improvements customarily furnished by Landlord without
regard to whether or not such are made a part of the Project. All such insurance
shall be included as part of the Operating Expenses. The Project may be included
in a blanket policy (in which case the cost of such insurance allocable to the
Project will be determined by Landlord based upon the insurer’s cost
calculations). Tenant shall also reimburse Landlord for any increased premiums
or additional insurance which Landlord reasonably deems necessary as a result of
Tenant’s use of the Premises.



 

9 West Watkins Mill Road/BioVeris Corporation - Page 13

 

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises,
excess liability insurance in an amount not less than $10,000,000 (which
coverage may be obtained through a “blanket policy” or “umbrella” coverage
provided that the coverage afforded Tenant will not be reduced or diminished or
otherwise be different from that which would exist under a separate policy
meeting all of the requirements of this Lease), and pollution legal liability
insurance with a minimum limit of not less than $1,000,000 per claim. The
commercial general liability insurance policy shall name Landlord, its officers,
directors, employees, managers, agents, invitees and contractors (collectively,
“Landlord Parties”), as additional insureds. The commercial general liability
and pollution legal liability insurance policies shall insure on an occurrence
and not a claims-made basis; shall be issued by insurance companies which have a
rating of not less than policyholder rating of A and financial category rating
of at least Class X in “Best’s Insurance Guide”; shall not be cancelable for
nonpayment of premium unless 30 days prior written notice shall have been given
to Landlord from the insurer; contain a hostile fire endorsement and a
contractual liability endorsement; and provide primary coverage to Landlord (any
policy issued to Landlord providing duplicate or similar coverage shall be
deemed excess over Tenant’s policies). Copies of such policies (if requested by
Landlord), or certificates of insurance showing the limits of coverage required
hereunder and showing Landlord as an additional insured, along with reasonable
evidence of the payment of premiums for the applicable period, shall be
delivered to Landlord by Tenant upon commencement of the Term and upon each
renewal of said insurance. Tenant shall, at least 5 days prior to the expiration
of such policies, furnish Landlord with renewal certificates. If Tenant
subleases a portion of the Premises to Advanced Vision Therapies, Inc. (“AVT”)
as provided in Section 22, AVT shall be required to maintain the types and scope
of insurance coverages specified in the Lease Agreement of even date herewith
between Landlord and AVT for space located on the second floor of the Building
in lieu of the types and scope of insurance coverages specified in this
paragraph.

 

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.

 

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage. The failure of a
party to insure its property shall not void this waiver. Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever. If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

 

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project.

 

18.           Restoration. If, at any time during the Term, the Project or the
Premises are damaged or destroyed by a fire or other insured casualty, Landlord
shall notify Tenant within 45 days after discovery of such damage as to the
amount of time Landlord reasonably estimates it will take to restore the Project
or the Premises, as applicable (the “Restoration Period”). If the Restoration
Period is estimated to exceed 270 days (the “Maximum Restoration Period”),
either party may, by notice to the other party within 10 days after the date of
such notification by Landlord, elect to terminate this Lease as of the date that
is 60 days after the date of discovery of



 

9 West Watkins Mill Road/BioVeris Corporation - Page 14

 

such damage or destruction. Unless either party so elects to terminate this
Lease, Landlord shall (with any deductible payable in connection with the
insurance proceeds to be treated as a current Operating Expense) promptly
restore the Premises (including the improvements paid for by the Tenant
Allowance but excluding the improvements installed by Tenant or by Landlord and
paid for by Tenant), subject to receipt of sufficient insurance proceeds as
approved by Landlord’s mortgagee or delays arising from the collection of
insurance proceeds or from Force Majeure events or as needed to obtain any
license, clearance or other authorization of any kind required to enter into and
restore the Premises issued by any Governmental Authority having jurisdiction
over the use, storage, handling, treatment, generation, release, disposal,
removal or remediation of Hazardous Materials (as defined in Section 30) in, on
or about the Premises (collectively referred to herein as “Hazardous Materials
Clearances”); provided, however, that if repair or restoration of the Premises
is not substantially complete as of the end of the Maximum Restoration Period
or, if longer, the Restoration Period, Tenant may terminate this Lease by notice
to Landlord given any time after the expiration of the Maximum Restoration
Period (but before the substantial completion of the repair or restoration of
the Premises), in which event Landlord shall be relieved of its obligation to
make such repairs or restoration and this Lease shall terminate as of the date
that is 75 days after the later of: (i) discovery of such damage or destruction,
or (ii) the date all required Hazardous Materials Clearances are obtained, but
Landlord shall retain any Rent paid and the right to any Rent payable by Tenant
prior to such election by Landlord or Tenant.

 

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in Section
34) events or to obtain Hazardous Material Clearances, all repairs or
restoration to the improvements to the Premises paid for by Tenant and shall
promptly re-enter the Premises and commence doing business in accordance with
this Lease. Notwithstanding the foregoing, Landlord or Tenant may terminate this
Lease if the Premises are damaged during the last 1 year of the Term and
Landlord reasonably estimates that it will take more than 2 months to repair
such damage, or if insurance proceeds are not available for such restoration.
Rent shall be abated from the date of such casualty until the Premises are
repaired and restored, in the proportion which the area of the Premises, if any,
which is not usable by Tenant bears to the total area of the Premises, unless
Landlord provides Tenant with other space during the period of repair that is
suitable for the temporary conduct of Tenant’s business. Such abatement shall be
(i) the sole remedy of Tenant, and except as provided in this Section 18, Tenant
waives any right to terminate the Lease by reason of damage or casualty loss,
and (ii) conditioned on Tenant obtaining (or causing its subtenants or occupants
of the Premises to obtain) those Hazardous Materials Clearances that are
necessary to enable Landlord to begin and complete such repair and restoration.

 

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

 

19.           Condemnation. If the whole or any material part of the Premises or
the Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in the reasonable
judgment of Landlord (which judgment Landlord shall promptly communicate to
Tenant) either prevent or materially interfere with Tenant’s use of the Premises
or materially interfere with or impair Landlord’s ownership or operation of the
Project, then upon written notice by Landlord or Tenant to the other this Lease
shall terminate and Rent shall be apportioned as of said date. If part of the
Premises shall be Taken, and this Lease is not terminated as provided above,
Landlord shall promptly restore the Premises and the Project as nearly as is
commercially reasonable under the circumstances to their condition prior to such
partial Taking and the rentable square footage of the Building, the rentable
square footage of the Premises, Tenant’s Share of Operating Expenses and the
Rent payable hereunder during the unexpired Term shall be reduced to such extent
as may be fair and reasonable under the circumstances. Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures, if a separate award for such items is made to



 

9 West Watkins Mill Road/BioVeris Corporation - Page 15

 

Tenant. Tenant hereby waives any and all rights it might otherwise have pursuant
to any provision of state law to terminate this Lease upon a partial Taking of
the Premises or the Project.

 

20.           Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a)           Payment Defaults. Tenant shall fail to pay any installment of Rent
or any other payment hereunder when due; provided, however, that Landlord will
give Tenant notice and an opportunity to cure any failure to pay Rent within 3
days of any such notice not more than once in any 12 month period and Tenant
agrees that such notice shall be in lieu of and not in addition to, or shall be
deemed to be, any notice required by law.

(b)           Insurance. Any insurance required to be maintained by Tenant
pursuant to this Lease shall be canceled or terminated or shall expire or shall
be reduced or materially changed, or Landlord shall receive a notice of
nonrenewal of any such insurance and Tenant shall fail to obtain replacement
insurance at least 30 days before the expiration of the current coverage.

(c)           Abandonment. Tenant shall abandon the Premises without (i) the
release of the Premises of all Hazardous Materials Clearances and free of any
residual impact from the Tenant HazMat Operations, and (ii) complying with the
provisions of Section 28.

(d)           Improper Transfer. Tenant shall assign, sublease or otherwise
transfer or attempt to transfer all or any portion of Tenant’s interest in this
Lease or the Premises except as expressly permitted herein, or Tenant’s interest
in this Lease shall be attached, executed upon, or otherwise judicially seized
and such action is not released within 90 days of the action.

(e)           Liens. Tenant shall fail to discharge or otherwise obtain the
release of any lien placed upon the Premises in violation of this Lease within
10 days after any such lien is filed against Landlord’s interest in the
Premises.

(f)            Insolvency Events. Tenant or any guarantor or surety of Tenant’s
obligations hereunder shall: (A) make a general assignment for the benefit of
creditors; (B) commence any case, proceeding or other action seeking to have an
order for relief entered on its behalf as a debtor or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
“Proceeding for Relief”); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) die or
suffer a legal disability (if Tenant, guarantor, or surety is an individual) or
be dissolved or otherwise fail to maintain its legal existence (if Tenant,
guarantor or surety is a corporation, partnership or other entity).

(g)           Estoppel Certificate or Subordination Agreement. Tenant fails to
execute any document required from Tenant under Sections 23 or 27 within 7 days
after a second notice requesting such document.

(h)           Other Defaults. Tenant shall fail to comply with any provision of
this Lease other than those specifically referred to in this Section 20, and,
except as otherwise expressly provided herein, such failure shall continue for a
period of 20 days after written notice thereof from Landlord to Tenant.

Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 20 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 20 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 60 days from the date of Landlord’s notice.

 

 

21.

Landlord’s Remedies.

 

(a)           Interest. Upon a Default by Tenant hereunder, Landlord may,
without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act. All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to 12% per annum or the highest rate permitted by law (the
“Default Rate”), whichever is less, shall be payable to Landlord on demand as
Additional Rent. Nothing herein shall be construed to create or impose a duty on
Landlord to mitigate any damages resulting from Tenant’s Default hereunder.



 

9 West Watkins Mill Road/BioVeris Corporation - Page 16

 

(b)           Late Payment Rent. Late payment by Tenant to Landlord of Rent and
other sums due will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult and impracticable
to ascertain. Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises. Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum of 6% of the overdue Rent as
a late charge (provided that Tenant shall not be required to pay such late
charge upon the first occurrence of a late payment by Tenant of Rent). The
parties agree that this late charge represents a fair and reasonable estimate of
the costs Landlord will incur by reason of late payment by Tenant. In addition
to the late charge, Rent not paid when due shall bear interest at the Default
Rate from the 5th day after the date due until paid.

 

(c)           Re-Entry. Upon a Default by Tenant hereunder, Landlord shall have
the right, immediately or at any time thereafter, without further notice to
Tenant (unless otherwise provided herein), to enter the Premises, without
terminating this Lease or being guilty of trespass, and do any and all acts as
Landlord may deem necessary, proper or convenient to cure such Default, for the
account and at the expense of Tenant, any notice to quit or notice of Landlord’s
intention to re-enter being hereby expressly waived, and Tenant agrees to pay to
Landlord as Additional Rent all damage and/or expense incurred by Landlord in so
doing, including interest at the Default Rate, from the due date until the date
payment is received by Landlord.

 

(d)           Termination. Upon a Default by Tenant hereunder, Landlord shall
have the right to terminate this Lease and Tenant’s right to possession of the
Premises and, with or without legal process, take possession of the Premises and
remove Tenant, any occupant and any property therefrom, using such force as may
be necessary, without being guilty of trespass and without relinquishing any
rights of Landlord against Tenant, any notice to quit, or notice of Landlord’s
intention to re-enter being hereby expressly waived. Upon a Default by Tenant
hereunder, Landlord shall be entitled to recover damages from Tenant for all
amounts covenanted to be paid during the remainder of the Term (except for the
period of any holdover by Tenant, in which case the monthly rental rate stated
at Section 8 herein shall apply), which may be accelerated by Landlord at its
option, together with (i) all expenses of any proceedings (including, but not
limited to, legal expenses and attorney’s fees) which may be necessary in order
for Landlord to recover possession of the Premises, (ii) the expenses of the
re-renting of the Premises (including, but not limited to, any standard market
commissions paid to any real estate agent, advertising expense and the costs of
such alterations, repairs, replacements or modifications that Landlord, in its
sole judgment, considers advisable and necessary for the purpose of re-renting),
and (iii) interest computed at the Default Rate from the due date until paid;
provided, however, that there shall be credited against the amount of such
damages all amounts received by Landlord from such re-renting of the Premises,
with any overage being refunded to Tenant. Landlord shall in no event be liable
in any way whatsoever for failure to re-rent the Premises or, in the event that
the Premises are re-rented, for failure to collect the rent thereof under such
re-renting and Tenant expressly waives any duty of the Landlord to mitigate
damages. No act or thing done by Landlord shall be deemed to be an acceptance of
a surrender of the Premises, unless Landlord shall execute a written agreement
of surrender with Tenant. Tenant’s liability hereunder shall not be terminated
by the execution of a new lease of the Premises by Landlord, unless that new
lease expressly so states. In the event Landlord does not exercise its option to
accelerate the payment of amounts owed as provided hereinabove, then Tenant
agrees to pay to Landlord, upon demand, the amount of damages herein provided
after the amount of such damages for any month shall have been ascertained;
provided, however, that any expenses incurred by Landlord shall be deemed to be
a part of the damages for the month in which they were incurred. Separate
actions may be maintained each month or at other times by Landlord against
Tenant to recover the damages then due, without waiting until the end of the
term of this Lease to determine the aggregate amount of such damages. Tenant
hereby expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or being
dispossessed for any cause, or in the event of Landlord obtaining possession of
the Premises by reason of the violation by Tenant of any of the covenants and
conditions of this Lease.

 

(e)           Lien for Rent. If and when this Lease is assigned to any Tenant
Affiliate (as defined in Section 22(b)), upon any Default by such Tenant (which,
for purposes of this paragraph (e) shall mean only the Tenant Affiliate) in the
payment of Rent or other amounts owed hereunder, Landlord shall have a lien upon
the property of Tenant in the Premises for the amount of such unpaid amounts,
and Tenant hereby specifically waives any and all exemptions allowed by law. In
such event, Tenant shall not remove any of Tenant’s property from the Premises
except with the prior written consent of Landlord, and Landlord shall have the
right and privilege, at its option, to take possession of all Tenant’s property
in the Premises, to store the same on the Premises, or to remove it and store



 

9 West Watkins Mill Road/BioVeris Corporation - Page 17

 

it in such place as may be selected by Landlord, at Tenant’s risk and expense.
If Tenant fails to redeem the personal property so seized, by payment of
whatever sum may be due Landlord hereunder (including all storage costs),
Landlord shall have the right, after twenty (20) days written notice to Tenant
of its intention to do so, to sell such personal property so seized at public or
private sale and upon such terms and conditions as may appear advantageous to
Landlord, and after the payment of all proper charges incident to such sale,
apply the proceeds thereof to the payment of any balance due to Landlord on
account of rent or other obligations of Tenant pursuant to this Lease. In the
event there shall then remain in the hands of Landlord any balance realized from
the sale of said personal property, the same shall be paid over to Tenant. The
exercise of the foregoing remedy by Landlord shall not relieve or discharge
Tenant from any deficiency owed to Landlord which Landlord has the right to
enforce pursuant to any of the provisions of this Lease. Tenant shall also be
liable for all expenses incident to the foregoing process, including any
auctioneer or attorney’s fees or commissions. At Tenant’s request, Landlord
shall subordinate its lien rights as set forth in this paragraph to the lien,
operation, and effect of any bona fide third party equipment financing pursuant
to a subordination agreement in form and substance reasonably acceptable to
Landlord. Such subordination shall be limited to specific items of equipment and
shall not be in the form of a blanket lien subordination.

 

(f)            Other Remedies. Upon a Default by Tenant hereunder, in addition
to the foregoing, Landlord, at its option, without further notice or demand to
Tenant, shall have all other rights and remedies provided at law or in equity.

 

22.

Assignment and Subletting.

 

(a)           General Prohibition. Without Landlord’s prior written consent
subject to and on the conditions described in this Section 22, Tenant shall not,
directly or indirectly, voluntarily or by operation of law (e.g., merger or
conversion of Tenant’s legal form), assign this Lease or sublease the Premises
or any part thereof or mortgage, pledge, or hypothecate its leasehold interest
or grant any concession or license within the Premises, and any attempt to do
any of the foregoing shall be void and of no effect. If Tenant is a corporation,
partnership or limited liability company, the shares or other ownership
interests thereof which are not actively traded upon a stock exchange or in the
over-the-counter market, a transfer or series of transfers whereby 49% or more
of the issued and outstanding shares or other ownership interests of such
corporation are, or voting control is, transferred (but excepting transfers upon
deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited liability company at time of execution of
this Lease, shall be deemed an assignment of this Lease requiring the consent of
Landlord as provided in this Section 22 unless otherwise provided in this
Section 22.

 

(b)           Permitted Transfers. If Tenant desires to assign, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below, then at least 10 business days, but not
more than 45 business days, before the date Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall give Landlord a
notice (the “Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored, handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 15 business days after receipt of the Assignment Notice:
(i) grant such consent, or (ii) refuse such consent, in its reasonable
discretion (provided that Landlord shall further have the right to review and
approve or disapprove the proposed form of sublease prior to the effective date
of any such subletting). No failure of Landlord to deliver a timely notice in
response to the Assignment Notice shall be deemed to be Landlord’s consent to
the proposed assignment, sublease or other transfer. Tenant shall reimburse
Landlord for all of Landlord’s reasonable out-of-pocket expenses in connection
with its consideration of any Assignment Notice. Notwithstanding the foregoing,
Landlord’s consent to a subletting of any portion of the Premises to any
Affiliated User (as define below) shall not be required, provided that
(A) Landlord shall have the right to approve the form of any such sublease
(Landlord hereby approves the form of sublease agreement draft dated September
20, 2006 as long as no material changes are made thereto), and (B) Tenant
delivers to Landlord prompt written notice thereof. For purposes of this Lease,
“Affiliated User” means any entity that owns 25% or more of the issued and
outstanding shares or other ownership interests in any of Wellstat Biologics,
Inc., Wellstat Therapeutics, Inc., or AVT (collectively, “Tenant Affiliates”),
any entity that is owned



 

9 West Watkins Mill Road/BioVeris Corporation - Page 18

 

25% or more by any of the Tenant Affiliates, or any entity the equity interests
of which are owned 25% or more by Samuel Wohlstadter, Nadine Wohlstadter, or
David Wohlstadter.

 

In addition, Tenant shall have the right to assign this Lease (in whole but not
in part), upon 30 days prior written notice to Landlord but without obtaining
Landlord’s prior written consent, to Wellstat Biologics, Inc., Wellstat
Therapeutics, Inc., or AVT (“Wellstat Assignment”). On the date of the Wellstat
Assignment, (a) such assignee shall deliver the Security Deposit to Landlord as
provided in Section 6, and (b) BioVeris Corporation shall be released from any
liability first accruing and arising under this Lease from and after the date of
the Wellstat Assignment.

 

In addition, Tenant shall have the right to assign this Lease, upon 30 days
prior written notice to Landlord but without obtaining Landlord’s prior written
consent, to a corporation or other entity which is a successor-in-interest to
Tenant, by way of merger, consolidation or corporate reorganization, or by the
purchase of all or a portion of the assets or the ownership interests of Tenant
provided that (i) such merger or consolidation, or such acquisition or
assumption, as the case may be, is for a good business purpose and not
principally for the purpose of transferring the Lease, and (ii) the net worth
(as determined in accordance with GAAP) of the assignee is not less than
$20,000,000 as of the date immediately preceding such merger, consolidation,
corporate reorganization, or sale, and (iii) such assignee shall agree in
writing to assume all of the terms, covenants and conditions of this Lease
arising after the effective date of the assignment (the transfer described in
this paragraph, together with the transfer described in the preceding paragraph
as well as the subletting described in the last two sentences of Section 22(b)
above, shall each constitute a “Permitted Assignment”).

 

In the case of an assignment or subletting requiring Landlord’s prior written
consent, Landlord shall not unreasonably withhold, delay, or condition such
consent. Among other reasons, it shall be reasonable for Landlord to withhold
its consent in any of these instances:  (1) the proposed assignee or subtenant
is a governmental agency that distributes governmental or other payments,
benefits, or information to persons who personally appear at the Premises or is
an agency whose use of the Premises would be inconsistent with the type and
quality of the first class nature of the Building; (2) in Landlord’s reasonable
judgment, the use of the Premises by the proposed assignee or subtenant would
entail any alterations that would lessen the value of the leasehold improvements
in the Premises, or would require increased services by Landlord; (3) in
Landlord’s reasonable judgment, the proposed assignee or subtenant lacks the
creditworthiness to support the financial obligations it will incur under the
proposed assignment or sublease; (4) in Landlord’s reasonable judgment, the
character, reputation, or business of the proposed assignee or subtenant is
inconsistent with the type and quality of the first class nature of the
Building; (5) Landlord has received from any prior landlord to the proposed
assignee or subtenant a substantively negative report dealing with material
matters concerning such prior landlord’s experience with the proposed assignee
or subtenant; (6) Landlord has experienced previous defaults by or is in
litigation with the proposed assignee or subtenant; (7) the use of the Premises
by the proposed assignee or subtenant will violate any applicable Legal
Requirement; (8) the proposed assignment or sublease will create a vacancy
elsewhere in the Building; or (9) the assignment or sublease is prohibited by
Landlord’s lender.

 

(c)           Additional Conditions. As a condition to any such assignment or
subletting, whether or not Landlord’s consent is required, Landlord may require:

 

(i)            that any assignee or subtenant agree, in writing at the time of
such assignment or subletting, that if Landlord gives such party notice that
Tenant is in default under this Lease, such party shall thereafter make all
payments otherwise due Tenant directly to Landlord, which payments will be
received by Landlord without any liability except to credit such payment against
those due under the Lease, and any such third party shall agree to attorn to
Landlord or its successors and assigns should this Lease be terminated for any
reason; provided, however, in no event shall Landlord or its successors or
assigns be obligated to accept such attornment; and

 

(ii)           A list of Hazardous Materials, certified by the proposed assignee
or sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including,



 

9 West Watkins Mill Road/BioVeris Corporation - Page 19

 

without limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

 

(d)           No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting except as otherwise expressly provided in this Section
22, Tenant and any guarantor or surety of Tenant’s obligations under this Lease
shall at all times remain fully and primarily responsible and liable for the
payment of Rent and for compliance with all of Tenant’s other obligations under
this Lease. If all sums due and payable by a sublessee or assignee (or a
combination of the rental payable under such sublease or assignment) to Tenant
or its agent or on behalf of such sublessee or assignee under or on account of
such sublease or assignment exceeds the sum of the Rent payable under this Lease
(excluding however, the actual and reasonable brokerage fees, advertising and
legal costs and any design or construction fees directly related to and required
pursuant to the terms of any such sublease or assignment and the expenses of
improvements constructed in the space subject to such sublease or assignment and
paid for by Tenant) (“Excess Rent”), then Tenant shall be bound and obligated to
pay Landlord as Additional Rent hereunder 50% of such Excess Rent within 10 days
following receipt thereof by Tenant. To the extent there is no Excess Rent based
on such calculation, Tenant may retain all of the rental due and payable by such
sublessee or assignee. If Tenant has provided any rental abatement to such
subtenant or assignee, for purposes of determining the amount of any Excess Rent
the amount of such rental abatement shall not be factored into the rental
payable under such sublease or assignment. If Tenant shall sublet the Premises
or any part thereof, Tenant hereby immediately and irrevocably assigns to
Landlord, as security for Tenant’s obligations under this Lease, all rent from
any such subletting, and Landlord as assignee and as attorney-in-fact for
Tenant, or a receiver for Tenant appointed on Landlord’s application, may
collect such rent and apply it toward Tenant’s obligations under this Lease;
except that, until the occurrence of a Default, Tenant shall have the right to
collect such rent. The provisions of this paragraph shall not apply to any space
within the Premises occupied by an Affiliated User.

 

(e)           No Waiver. The consent by Landlord to an assignment or subletting
shall not relieve Tenant or any assignees of this Lease or any sublessees of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting nor, except as otherwise expressly provided in this Section 22, shall
it release Tenant or any assignee or sublessee of Tenant from full and primary
liability under the Lease. The acceptance of Rent hereunder, or the acceptance
of performance of any other term, covenant, or condition thereof, from any other
person or entity shall not be deemed to be a waiver of any of the provisions of
this Lease or a consent to any subletting, assignment or other transfer of the
Premises.

 

(f)            Prior Conduct of Proposed Transferee. Notwithstanding any other
provision of this Section 22, if (i) the proposed assignee or sublessee of
Tenant has been required by any prior landlord, lender or Governmental Authority
to take remedial action in connection with Hazardous Materials contaminating a
property, where the contamination resulted from such party’s action or use of
the property in question, (ii) the proposed assignee or sublessee is subject to
an enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

 

23.           Estoppel Certificate. Tenant shall, within 10 business days of
written notice from Landlord, execute, acknowledge and deliver a statement in
writing in any form reasonably requested by a proposed lender or purchaser, (i)
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of such modification and certifying that this Lease
as so modified is in full force and effect) and the dates to which



 

9 West Watkins Mill Road/BioVeris Corporation - Page 20

 

the rental and other charges are paid in advance, if any, (ii) acknowledging
that there are not any uncured defaults on the part of Landlord hereunder, or
specifying such defaults if any are claimed, and (iii) setting forth such
further information with respect to the status of this Lease or the Premises as
may be requested thereon. Any such statement may be relied upon by any
prospective purchaser or encumbrancer of all or any portion of the real property
of which the Premises are a part. Tenant’s failure to deliver such statement
within such time shall, at the option of Landlord, be conclusive upon Tenant
that the Lease is in full force and effect and without modification except as
may be represented by Landlord in any certificate prepared by Landlord and
delivered to Tenant for execution.

 

24.           Quiet Enjoyment. So long as Tenant shall perform all of the
covenants and agreements herein required to be performed by Tenant, Tenant
shall, subject to the terms of this Lease, at all times during the Term, have
peaceful and quiet enjoyment of the Premises against any person claiming by,
through or under Landlord.

 

25.           Prorations. All prorations required or permitted to be made
hereunder shall be made on the basis of the actual number of days in the year or
month in question.

 

26.           Rules and Regulations. Tenant shall, at all times during the Term
and any extension thereof, comply with all reasonable rules and regulations at
any time or from time to time established by Landlord covering use of the
Premises and the Project. The current rules and regulations are attached hereto
as Exhibit C. If there is any conflict between said rules and regulations and
other provisions of this Lease, the terms and provisions of this Lease shall
control. Landlord shall not have any liability or obligation for the breach of
any rules or regulations by other tenants in the Project and shall not enforce
such rules and regulations in a discriminatory manner.

 

27.           Subordination. This Lease and Tenant’s interest and rights
hereunder are hereby made and shall be subject and subordinate at all times to
the lien of any Mortgage now existing or hereafter created on or against the
Project or the Premises, and all amendments, restatements, renewals,
modifications, consolidations, refinancing, assignments and extensions thereof,
without the necessity of any further instrument or act on the part of Tenant;
provided, however that so long as there is no Default hereunder, Tenant’s rights
under this Lease, including its right to possession of the Premises, shall not
be disturbed by the Holder of any such Mortgage. Tenant agrees, at the election
of the Holder of any such Mortgage, to attorn to any such Holder. Tenant agrees
upon demand to execute, acknowledge and deliver such instruments, confirming
such subordination, and such instruments of attornment as shall be requested by
any such Holder, provided any such instruments contain appropriate
non-disturbance provisions assuring Tenant’s quiet enjoyment of the Premises as
set forth in Section 24 hereof. Notwithstanding the foregoing, any such Holder
may at any time subordinate its Mortgage to this Lease, without Tenant’s
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such Mortgage without regard to their respective dates of
execution, delivery or recording and in that event such Holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such Mortgage and had been
assigned to such Holder. As of the Commencement Date, the Project is not subject
to the lien of any Mortgage. On Tenant’s written request, Landlord shall use its
commercially reasonable efforts (but with no obligation to pay any out-of-pocket
fees or sums) to obtain from any Holder of a first lien Mortgage at any time
hereafter during the Term covering any or all of the Project or the Premises a
non-disturbance agreement on Holder’s standard form in favor of Tenant assuring
Tenant’s quiet enjoyment of the Premises as set forth in Section 24 hereof. The
term “Mortgage” whenever used in this Lease shall be deemed to include deeds of
trust, security assignments and any other encumbrances, and any reference to the
“Holder” of a Mortgage shall be deemed to include the beneficiary under a deed
of trust.

 

28.           Surrender. Upon the expiration of the Term or earlier termination
of Tenant’s right of possession, Tenant shall surrender the Premises to Landlord
in the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted. At least 2 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Surrender Plan”). Such Surrender Plan shall be accompanied by a
current



 

9 West Watkins Mill Road/BioVeris Corporation - Page 21

 

listing of (i) all Hazardous Materials licenses and permits held by or on behalf
of any Tenant Party with respect to the Premises, and (ii) all Hazardous
Materials used, stored, handled, treated, generated, released or disposed of
from the Premises, and shall be subject to the review and approval of Landlord’s
environmental consultant. In connection with the review and approval of the
Surrender Plan, upon the request of Landlord, Tenant shall deliver to Landlord
or its consultant such additional non-proprietary information concerning Tenant
HazMat Operations as Landlord shall request. On or before such surrender, Tenant
shall deliver to Landlord evidence that the approved Surrender Plan shall have
been satisfactorily completed and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
independent third party environmental consultant to inspect the Premises and
perform such additional procedures as may be deemed reasonably necessary to
confirm that the Premises are, as of the effective date of such surrender or
early termination of the Lease, free from any residual impact from Tenant HazMat
Operations. Tenant shall reimburse Landlord, as Additional Rent, for the actual
out-of pocket expense incurred by Landlord for Landlord’s independent third
party environmental consultant to review and approve the Surrender Plan and to
visit the Premises and verify satisfactory completion of the same, which cost
shall not exceed $2,500. Landlord shall have the unrestricted right to deliver
such Surrender Plan and any report by Landlord’s independent third party
environmental consultant with respect to the surrender of the Premises to third
parties.

 

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

 

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or changing the lock or locks opened by
such lost key; provided, however, that Landlord shall replace not more than 2
lost access cards at no charge to Tenant. Any Tenant’s Property, Alterations and
property not so removed by Tenant as permitted or required herein shall be
deemed abandoned and may be stored, removed, and disposed of by Landlord at
Tenant’s expense, and Tenant waives all claims against Landlord for any damages
resulting from Landlord’s retention and/or disposition of such property. All
obligations of Tenant hereunder not fully performed as of the termination of the
Term, including the obligations of Tenant under Section 30 hereof, shall survive
the expiration or earlier termination of the Term, including, without
limitation, indemnity obligations, payment obligations with respect to Rent and
obligations concerning the condition and repair of the Premises.

 

29.           Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL
BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

 

30.

Environmental Requirements.

 

(a)           Prohibition/Compliance/Indemnity. Tenant shall not cause or permit
any Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders



 

9 West Watkins Mill Road/BioVeris Corporation - Page 22

 

or judgments arising out of or resulting therefrom), costs, claims, damages
(including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises. Without limiting the
foregoing, if the presence of any Hazardous Materials on the Premises, the
Project or any adjacent property caused or permitted by Tenant or any Tenant
Party results in any contamination of the Premises, the Project or any adjacent
property, Tenant shall promptly take all actions at its sole expense and in
accordance with applicable Environmental Requirements as are necessary to return
the Premises, the Project or any adjacent property to the condition existing
prior to the time of such contamination, provided that Landlord’s approval of
such action shall first be obtained, which approval shall not unreasonably be
withheld so long as such actions would not potentially have any material adverse
long-term or short-term effect on the Premises or the Project. Notwithstanding
anything in this Lease to the contrary, Tenant shall have no obligation to
remove or remediate contamination caused by any Hazardous Materials brought,
discharged, or released onto the Premises by Landlord or that existed in the
Premises as of the Commencement Date and were not brought, discharged, or
released onto the Premises by Tenant or any Tenant Party. To the extent (and
only to the extent) covered by Landlord’s pollution legal liability insurance,
Landlord hereby agrees to indemnify, defend, and hold harmless Tenant from any
and all Environmental Claims that existed, accrued, or arose prior to the
Tenant’s occupancy of the Premises, and which Tenant did not cause, contribute
to, or exacerbate (“Pre-Existing Environmental Claims”), and Environmental
Claims arising during the term that Tenant can prove were caused by Landlord or
Landlord’s agents (including, without limitation, any person for whom Landlord
is responsible) and which Tenant did not cause, contribute to, or exacerbate
(“Landlord Caused Environmental Claims”). Notwithstanding anything to the
contrary in this Section 30(a), the use of the words “permit” or “permitted” in
this Section 30(a) shall not be interpreted to impose any obligation on Tenant,
and Tenant shall have no obligation, (i) to interfere with or otherwise take
action to abate the migration of subsurface Hazardous Materials from or to the
Project or (ii) to clean up, treat, remove, or otherwise remediate any
subsurface Hazardous Materials that migrate onto the Project that Tenant did not
cause, contribute to, or exacerbate (provided that if Tenant has caused,
contributed to, or exacerbated any condition, Tenant’s liability shall be
limited to the extent that Tenant caused, contributed to, or exacerbated such
condition), or (iii) to indemnify Landlord with respect to any Environmental
Claims related to the migration of subsurface Hazardous Materials onto the
Project that Tenant did not cause, contribute to, or exacerbate (provided that
if Tenant has caused, contributed to, or exacerbated any condition, Tenant’s
liability shall be limited to the extent that Tenant caused, contributed to, or
exacerbated such condition).

 

(b)           Business. Landlord acknowledges that it is not the intent of this
Section 30 to prohibit Tenant from using the Premises for the Permitted Use.
Tenant may operate its business according to prudent industry practices so long
as the use or presence of Hazardous Materials is strictly and properly monitored
according to all then applicable Environmental Requirements. As a material
inducement to Landlord to allow Tenant to use Hazardous Materials in connection
with its business, Tenant agrees to deliver to Landlord prior to the
Commencement Date a list identifying each type of Hazardous Materials to be
brought upon, kept, used, stored, handled, treated, generated on, or released or
disposed of from, the Premises and setting forth any and all governmental
approvals or permits required in connection with the presence, use, storage,
handling, treatment, generation, release or disposal of such Hazardous Materials
on or from the Premises (“Hazardous Materials List”). Tenant shall deliver to
Landlord an updated Hazardous Materials List at least once a year and shall also
notify Landlord before any new Hazardous Material is brought onto, kept, used,
stored, handled, treated, generated on, or released or disposed of from, the
Premises. Tenant shall deliver to Landlord true and correct copies of the
following documents (the “Haz Mat Documents”) relating to the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
prior to the Commencement Date, or if unavailable at that time, concurrent with
the receipt from or submission to a Governmental Authority: permits; approvals;
reports and correspondence; storage and management plans, notice of violations
of any Legal Requirements; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent may be withheld in Landlord’s sole and



 

9 West Watkins Mill Road/BioVeris Corporation - Page 23

 

absolute discretion); all closure plans or any other documents required by any
and all federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Surrender Plan (to the extent surrender in accordance with Section 28 cannot be
accomplished in 2 months). Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities. It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors. Landlord shall maintain the confidentiality of the contents of the
Hazardous Materials List, except to the extent that disclosure is required by
any Legal Requirement or is made to Landlord’s consultants, advisors,
prospective owners and tenants, and any Holder.

 

(c)           Tenant Representation and Warranty. Tenant hereby represents and
warrants to Landlord that (i) neither Tenant nor any of its legal predecessors
has been required by any prior landlord, lender or Governmental Authority at any
time to take remedial action in connection with Hazardous Materials
contaminating a property which contamination was permitted by Tenant of such
predecessor or resulted from Tenant’s or such predecessor’s action or use of the
property in question, and (ii) Tenant is not subject to any enforcement order
issued by any Governmental Authority in connection with the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
(including, without limitation, any order related to the failure to make a
required reporting to any Governmental Authority). If Landlord determines that
this representation and warranty was not true as of the Commencement Date,
Landlord shall have the right to terminate this Lease in Landlord’s sole and
absolute discretion.

 

(d)           Testing. Landlord shall have access to, and a right to perform
inspections and tests of, the Premises and the Project to determine Tenant’s
compliance with Environmental Requirements, its obligations under this Section
30, or the environmental condition of the Premises and the Project. In
connection with such testing, upon the request of Landlord, Tenant shall deliver
to Landlord or its consultant such non-proprietary information concerning the
use of Hazardous Materials in or about the Premises by Tenant or any Tenant
Party. Access shall be granted to Landlord upon Landlord’s prior notice to
Tenant and at such times so as to minimize, so far as may be reasonable under
the circumstances, any disturbance to Tenant’s operations. Such inspections and
tests shall be conducted at Landlord’s expense, unless such inspections or tests
are conducted pursuant to Section 21 hereof or reveal that Tenant has not
complied with any Environmental Requirement, in which case Tenant shall
reimburse Landlord for the reasonable cost of such inspection and tests. Tenant
shall, at its sole cost and expense, promptly and satisfactorily remediate any
environmental conditions identified by such testing in accordance with all
Environmental Requirements. Landlord’s receipt of or satisfaction with any
environmental assessment in no way waives any rights that Landlord may have
against Tenant.

 

(e)           Underground Tanks. If underground or other storage tanks storing
Hazardous Materials located on the Premises or the Project are used by Tenant or
are hereafter placed on the Premises or the Project by Tenant, Tenant shall
install, use, monitor, operate, maintain, upgrade and manage such storage tanks,
maintain appropriate records, obtain and maintain appropriate insurance,
implement reporting procedures, properly close any underground storage tanks,
and take or cause to be taken all other actions necessary or required under
applicable state and federal Legal Requirements, as such now exists or may
hereafter be adopted or amended in connection with the installation, use,
maintenance, management, operation, upgrading and closure of such storage tanks.
As of the Commencement Date, Landlord has not installed or placed any
underground storage tanks on or about the Project.

 

(f)            Tenant’s Obligations. Tenant’s obligations under this Section 30
shall survive the expiration or earlier termination of the Lease. During any
period of time after the expiration or earlier termination of this Lease
required by Tenant or Landlord to complete the removal from the Premises of any
Hazardous Materials (including, without limitation, the release and termination
of any licenses or permits restricting the use of the Premises and the
completion of the approved Surrender Plan), Tenant shall continue to pay the
full Rent in accordance with this Lease for any portion of the Premises not
relet by Landlord in Landlord’s sole discretion, which Rent shall be prorated
daily.

 

(g)           Definitions. As used herein, the term “Environmental Requirements”
means all applicable present and future statutes, regulations, ordinances,
rules, codes, judgments, orders or other similar enactments of



 

9 West Watkins Mill Road/BioVeris Corporation - Page 24

 

any Governmental Authority regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the Project, or the
environment, including without limitation, the following: the Comprehensive
Environmental Response, Compensation and Liability Act; the Resource
Conservation and Recovery Act; and all state and local counterparts thereto, and
any regulations or policies promulgated or issued thereunder. As used herein,
the term “Hazardous Materials” means and includes any substance, material,
waste, pollutant, or contaminant listed or defined as hazardous or toxic, or
regulated by reason of its impact or potential impact on humans, animals and/or
the environment under any Environmental Requirements, asbestos and petroleum,
including crude oil or any fraction thereof, natural gas liquids, liquefied
natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and
such synthetic gas). As defined in Environmental Requirements, Tenant is and
shall be deemed to be the “operator” of Tenant’s “facility” and the “owner” of
all Hazardous Materials brought on the Premises by Tenant or any Tenant Party,
and the wastes, by-products, or residues generated, resulting, or produced
therefrom.

 

(h)           Indemnity. Tenant hereby indemnifies and shall defend and hold
Landlord, its officers, directors, employees, agents and contractors harmless
from any Environmental Claims which arise during or after the Term as a result
of such contamination. This indemnification of Landlord by Tenant includes,
without limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal, or restoration work required by
any federal, state or local Governmental Authority because of Hazardous
Materials present in the air, soil or ground water above, on, or under the
Premises. Without limiting the foregoing, if the presence of any Hazardous
Materials on the Premises, the Project or any adjacent property caused or
permitted by Tenant or any Tenant Party results in any contamination of the
Premises, the Project or any adjacent property, Tenant shall promptly take all
actions at its sole expense and in accordance with applicable law as are
necessary to return the Premises, the Project or any adjacent property to the
condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Premises or the
Project.

 

31.           Tenant’s Remedies/Limitation of Liability. Landlord shall not be
in default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary). Upon any default by Landlord, Tenant shall give notice
by registered or certified mail to any Holder of a Mortgage covering the
Premises and to any landlord of any lease of property in or on which the
Premises are located and Tenant shall offer such Holder and/or landlord a
reasonable opportunity to cure the default, including time to obtain possession
of the Project by power of sale or a judicial action if such should prove
necessary to effect a cure; provided Landlord shall have furnished to Tenant in
writing the names and addresses of all such persons who are to receive such
notices. All obligations of Landlord hereunder shall be construed as covenants,
not conditions; and, except as may be otherwise expressly provided in this
Lease, Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

 

Notwithstanding the foregoing, if any claimed Landlord default hereunder will
immediately, materially, and adversely affect Tenant’s ability to conduct its
business in the Premises (a “Material Landlord Default”), Tenant shall, as soon
as reasonably possible, but in any event within 5 business days of obtaining
knowledge of such claimed Material Landlord Default, give Landlord written
notice of such claim and telephonic notice to Tenant’s principal contact with
Landlord. Landlord shall then have 2 business days to commence cure of such
claimed Material Landlord Default and shall diligently prosecute such cure to
completion. If such claimed Material Landlord Default is not a default by
Landlord hereunder, or if Tenant failed to give Landlord the notice required
hereunder within 5 business days of learning of the conditions giving rise to
the claimed Material Landlord Default, Landlord shall be entitled to recover
from Tenant, as Additional Rent, any costs incurred by Landlord in connection
with such cure in excess of the costs, if any, that Landlord would otherwise
have been liable to pay hereunder. If Landlord fails to commence cure of any
claimed Material Landlord Default as provided above, Tenant may commence and
prosecute such cure to completion (but in no event shall Tenant perform any
curative work that affects the Building Systems, Common Areas, or other portions
of the Project located outside of the Premises), and shall be entitled to
recover the costs of such cure (but not any consequential or other damages) from
Landlord, to the extent of Landlord’s obligation to cure such claimed Material
Landlord Default hereunder, subject to the limitations set forth in the
immediately preceding sentence of this paragraph and the other provisions of
this Lease.



 

9 West Watkins Mill Road/BioVeris Corporation - Page 25

 

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

 

32.           Inspection and Access. Landlord and its agents, representatives,
and contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Tenant shall have the right to
accompany Landlord during any such entry but shall not interfere with Landlord’s
activities. Landlord and Landlord’s representatives may enter the Premises
during business hours on not less than 48 hours advance written notice (except
in the case of emergencies in which case no such notice shall be required and
such entry may be at any time) for the purpose of effecting any such repairs,
inspecting the Premises, showing the Premises to prospective purchasers and,
during the last year of the Term, to prospective tenants or for any other
business purpose. Landlord may erect a suitable sign on the Premises stating the
Premises are available to let or that the Project is available for sale.
Landlord may grant easements, make public dedications, designate Common Areas
and create restrictions on or about the Premises, provided that no such
easement, dedication, designation or restriction materially, adversely affects
Tenant’s use or occupancy of the Premises for the Permitted Use. At Landlord’s
request, Tenant shall execute such instruments as may be necessary for such
easements, dedications or restrictions. Tenant shall at all times, except in the
case of emergencies, have the right to escort Landlord or its agents,
representatives, contractors or guests while the same are in the Premises,
provided such escort does not materially and adversely affect Landlord’s access
rights hereunder.

 

33.           Security. Tenant acknowledges and agrees that security devices and
services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises. Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises. Tenant shall be solely
responsible for the personal safety of Tenant’s officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project. Tenant shall at Tenant’s cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts.
Tenant shall have the right to install, at its expense, security cameras and
other security systems within the Premises as long as such systems do not affect
any Building System and do not prevent or delay Landlord’s entry onto the
Premises as provided in Section 32. Tenant shall remove such systems on the
expiration or earlier termination of the Term in accordance with the
requirements of this Lease.

 

34.           Force Majeure. Neither party shall be responsible or liable for
delays in the performance of its obligations hereunder when caused by, related
to, or arising out of acts of God, strikes, lockouts, or other labor disputes,
embargoes, quarantines, weather, national, regional, or local disasters,
calamities, or catastrophes, inability to obtain labor or materials (or
reasonable substitutes therefor) at reasonable costs or failure of, or inability
to obtain, utilities necessary for performance, governmental restrictions,
orders, limitations, regulations, or controls, national emergencies, delay in
issuance or revocation of permits, enemy or hostile governmental action,
terrorism, insurrection, riots, civil disturbance or commotion, fire or other
casualty, and other causes or events beyond the reasonable control of Landlord
(“Force Majeure”); provided, however, that in no event shall Force Majeure
excuse Tenant from performing any monetary obligation under this Lease.

 

35.           Brokers, Entire Agreement, Amendment. Landlord and Tenant each
represents and warrants that it has not dealt with any broker, agent or other
person (collectively, “Broker”) in connection with this transaction and that no
Broker brought about this transaction. Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any Broker,
other than the broker, if any named in this Section 35, claiming a commission or
other form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this leasing transaction.

 

36.           Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET
FORTH HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY: (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR
(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER



 

9 West Watkins Mill Road/BioVeris Corporation - Page 26

 

ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND
(C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO
CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

 

37.           Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in effect to such illegal, invalid or unenforceable clause or
provision as shall be legal, valid and enforceable.

 

38.           Signs; Exterior Appearance. Tenant shall not, without the prior
written consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises. Interior signs on doors and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at the sole cost and expense of Tenant, and shall be of a size, color and type
acceptable to Landlord. Nothing may be placed on the exterior of corridor walls
or corridor doors other than Landlord’s standard lettering. Landlord will, at
its cost, list Tenant’s name in the Building directory and install on one suite
entry door Building standard lettering depicting the designated suite number of
the Premises and Tenant’s trade name. The directory tablet shall be provided
exclusively for the display of the name and location of tenants.

 

39.           Right to Extend Term. Tenant shall have the right to extend the
Term of the Lease upon the following terms and conditions:

 

(a)           Extension Right. Tenant shall have the right (“Extension Right”)
to extend the term of this Lease for five (5) years (“Extension Term”) on the
same terms and conditions as this Lease (other than Base Rent) by giving
Landlord written notice of its election to exercise the Extension Right at least
nine (9) months prior, and no earlier than twelve (12) months prior, to the
expiration of the Base Term of the Lease. Base Rent shall be adjusted on the
commencement date of such Extension Term and on each anniversary of the
commencement of such Extension Term by multiplying the Base Rent payable
immediately before such adjustment by the Rent Adjustment Percentage and adding
the resulting amount to the Base Rent payable immediately before such
adjustment.

 

(b)           Right Personal. The Extension Right may be assigned in connection
with any Permitted Assignment of this Lease.

 

(c)           Exceptions. Notwithstanding anything set forth above to the
contrary, the Extension Right shall not be in effect and Tenant may not exercise
the Extension Right:



 

9 West Watkins Mill Road/BioVeris Corporation - Page 27

 

(i)            during any period of time that Tenant is in Default under any
provision of this Lease; or

(ii)           if Tenant has been in Default under any provision of this Lease 3
or more times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right, whether or not the Defaults are cured.

 

(d)           No Extensions. The period of time within which the Extension Right
may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the Extension Right.

 

(e)           Termination. The Extension Right shall terminate and be of no
further force or effect even after Tenant’s due and timely exercise of the
Extension Right, if, after such exercise, but prior to the commencement date of
the Extension Term, (i) Tenant fails to timely cure any default by Tenant under
this Lease; or (ii) Tenant has Defaulted 3 or more times during the period from
the date of the exercise of the Extension Right to the date of the commencement
of the Extension Term, whether or not such Defaults are cured.

 

40.           Termination Option. Notwithstanding anything to the contrary
contained herein, Tenant shall have a one-time option to terminate this Lease
(“Termination Option”) in accordance with the following terms and conditions:

 

(a)           Tenant Gives Notice. If Tenant desires to exercise the Termination
Option, Tenant shall give Landlord irrevocable written notice (“Termination
Notice”) of Tenant’s exercise of the Termination Option. Landlord must receive
the Termination Notice no later than the date that is 9 full months before the
Termination Date. Time is of the essence with respect to Landlord’s receipt of
the Termination Notice and all other deadlines in this Section.

 

(b)           Termination Date. If Tenant gives the Termination Notice and
complies with all the provisions in this Section, this Lease shall terminate at
midnight at the end of the fifth (5th) anniversary of the Commencement Date (the
“Termination Date”).

 

(c)           Termination Fee Must Accompany Notice. For the Termination Notice
to be effective, it must be accompanied by the Termination Fee (as defined
below), which Termination Fee shall be payable only in certified funds. For
purposes of this Section, “Termination Fee” means an amount equal to $28,570.

 

(d)           Tenant’s Obligation Survives Termination. Tenant’s obligations to
pay Rent and Additional Rent under this Lease, and to perform all other Lease
obligations for the period up to and including the Termination Date, shall
survive the termination of this Lease.

 

(e)           Landlord May Cancel and Void Termination if Tenant in Default.
Notwithstanding the foregoing provisions of this Section, if Tenant shall
exercise the Termination Option (in accordance with clause (a) above) when it is
in Default, then Landlord may elect, but is not obligated, to cancel and declare
null and void Tenant’s exercise of the Termination Option and this Lease shall
continue in full force and effect for the full Term unaffected by Tenant’s
exercise of the Termination Option. If Landlord does not cancel Tenant’s
exercise of the Termination Option after such Default, Tenant shall cure any
Default within the period of time specified in this Lease and this obligation
shall survive the Termination Date.

 

(f)            Tenant Shall Surrender Space by Termination Date. If Tenant
exercises the Termination Option, Tenant shall surrender full and complete
possession of the Premises to Landlord on or before the Termination Date vacant,
broom-clean, in good order and condition, and in accordance with the provisions
of this Lease (including, but not limited to, Section 28), and thereafter the
Premises shall be free and clear of all leases, tenancies, and rights of
occupancy of any entity claiming by, through, or under Tenant.

 

(g)           Failure to Surrender Makes Tenant a Holdover. If Tenant shall fail
to deliver possession of the Premises on or before the Termination Date in
accordance with the terms hereof, Tenant shall be deemed to be a holdover tenant
from and after the Termination Date, and in such event, Tenant shall be subject
to the provisions of Section 8 relating to holdover tenancies.



 

9 West Watkins Mill Road/BioVeris Corporation - Page 28

 

(h)           Lease Ceases After Termination. If Tenant properly and timely
exercises the Termination Option and properly and timely satisfies all other
monetary and non-monetary obligations under this Lease, this Lease shall cease
and expire on the Termination Date with the same force and effect as if the
Termination Date were the date originally provided in this Lease as the
expiration date of the Term.

 

(i)            No Option After Sublet or Assignment. If this Lease has been
assigned or all or a portion of the Premises has been sublet other than pursuant
to a Permitted Assignment, the Termination Option shall be deemed null and void
and neither Tenant nor any assignee or subtenant shall have the right to
exercise the Termination Option during the term of such assignment or sublease.

 

 

41.

Miscellaneous.

 

(a)           Notices. All notices or other communications between the parties
shall be in writing and shall be deemed duly given upon delivery or refusal to
accept delivery by the addressee thereof if delivered in person, or upon actual
receipt if delivered by reputable overnight guaranty courier, addressed and sent
to the parties at their addresses set forth above. Landlord and Tenant may from
time to time by written notice to the other designate another address for
receipt of future notices.

 

(b)           Joint and Several Liability. If and when included within the term
“Tenant,” as used in this instrument, there is more than one person or entity,
each shall be jointly and severally liable for the obligations of Tenant.

 

(c)           Financial Information. For any period during which Tenant’s shares
are not traded upon a stock exchange or in the over-the-counter market, Tenant
shall furnish Landlord with true and complete copies of (i) Tenant’s most recent
audited annual financial statements within 45 days of the end of each of
Tenant’s fiscal years during the Term, (ii) Tenant’s most recent unaudited
quarterly financial statements within 45 days of the end of each of Tenant’s
first three fiscal quarters of each of Tenant’s fiscal years during the Term,
(iii) at Landlord’s request from time to time, updated business plans, including
cash flow projections and/or pro forma balance sheets and income statements, all
of which shall be treated by Landlord as confidential information belonging to
Tenant, (iv) corporate brochures and/or profiles prepared by Tenant for
prospective investors, and (v) any other financial information or summaries that
Tenant typically provides to its lenders or shareholders.

 

(d)           Recordation. Neither this Lease nor a memorandum of lease shall be
filed by or on behalf of Tenant in any public record. Landlord may prepare and
file, and upon request by Landlord Tenant will execute, a memorandum of lease.

 

(e)           Interpretation. The normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Lease or any exhibits or amendments
hereto. Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.

 

(f)            Not Binding Until Executed. The submission by Landlord to Tenant
of this Lease shall have no binding force or effect, shall not constitute an
option for the leasing of the Premises, nor confer any right or impose any
obligations upon either party until execution of this Lease by both parties.

 

(g)           Limitations on Interest. It is expressly the intent of Landlord
and Tenant at all times to comply with applicable law governing the maximum rate
or amount of any interest payable on or in connection with this Lease. If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord’s and
Tenant’s express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.



 

9 West Watkins Mill Road/BioVeris Corporation - Page 29

 

(h)           Choice of Law. Construction and interpretation of this Lease shall
be governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

 

 

(i)

Time. Time is of the essence as to the performance of each party’s obligations
under this Lease.

 

(j)            Incorporation by Reference. All exhibits and addenda attached
hereto are hereby incorporated into this Lease and made a part hereof. If there
is any conflict between such exhibits or addenda and the terms of this Lease,
such exhibits or addenda shall control.

 

(k)           Hazardous Activities. Notwithstanding any other provision of this
Lease, Landlord, for itself and its employees, agents and contractors, reserves
the right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.



 

9 West Watkins Mill Road/BioVeris Corporation - Page 30

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

 

BIOVERIS CORPORATION,

a Delaware corporation

 

By: /s/ Samuel J. Wohlstadter

Its: Chief Executive Officer

 

LANDLORD:

 

ARE-MARYLAND NO. 23, LLC,

a Delaware limited liability company

 

 

By:

Alexandria Real Estate Equities, L.P.,

a Delaware limited partnership,

its managing member

 

 

By:

ARE-QRS CORP.,

a Maryland corporation,

its general partner

 

 

By:

/s/ Jennifer Pappas

Title:       V.P. and Assistant Secretary



9 West Watkins Mill Road/BioVeris Corporation

 

 

 